DETAILED ACTION
As a preliminary matter, please note that this application is now assigned to Art Unit 1799 and to Examiner Gautam Prakash.
Notification of Application Status under the America Invents Act 
The present application, which was filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).
Information Disclosure Statement
The examiner has considered the Information Disclosure Statements (IDS) filed on 19 February 2019, 26 March 2019, 11 December 2020, and 19 January 2022.  Copies of the portions of the IDSs listing the references are being returned to the Applicant along with this Office action and serve both as acknowledgements of receipt of the IDSs and as indications as to which references the examiner considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  M.P.E.P. § 606.
The first paragraph of the specification as filed must be updated to indicate the current status of U.S. Pat. Appl. Ser. No. 15/033,542.
Drawings
The drawings are objected to under 37 C.F.R. § 1.83(a) because they fail to clearly show the various features claimed.  For example, it is unclear from the drawings what the “bioreactor”, “device having a well”, “elastic sensing elements”, and “diseased tissue” are.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  M.P.E.P. § 608.02(d).
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended”.  If a drawing figure is to be cancelled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. 1.121(d).  If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Election/Restriction
Applicant’s election without traverse of Group III, claims 41 to 59, in the reply filed on 19 January 2022 is acknowledged.  Accordingly, claims 41 to 59 are examined and claims 2 to 40 and 60 to 95 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to one or more non-elected invention(s).  Applicant is reminded that upon the cancellation of claims to non-elected invention(s), the inventorship must be amended in compliance with 37 C.F.R. § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by:  (1) an application data sheet (ADS) in accordance with 37 C.F.R. § 1.76 that identifies each inventor by his or her legal name; and (2) the processing fee set forth in 37 C.F.R. § 1.17(i).
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. § 112(f):
(f)  Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 41 to 59 are drafted using “means” language, i.e., “means for”, “step for”, or a non-structural term that is simply a substitute for the term “means for”, namely “element”.  Therefore, these claims are presumed to invoke 35 U.S.C. § 112(f).
The claim limitation “sensing element” invokes 35 U.S.C. § 112(f).  However, the specification as filed fails to disclose the corresponding structure(s), material(s), or act(s) for performing the entire claimed function(s) and to clearly link the structure(s), material(s), or act(s) to the function(s).  Therefore, the claims are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement, and under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In response, the inventor or joint inventor may:
Amend the claim(s) so that the claim limitation(s) will no longer be interpreted under 35 U.S.C. § 112(f); 
Amend the written description of the specification such that it expressly recites what structure(s), material(s), or act(s) perform the entire claimed function(s), without introducing any new matter.  See 35 U.S.C. § 132(a); or 
Amend the written description of the specification such that it clearly links the structure(s), material(s), or act(s) disclosed therein to the function(s) recited in the claim(s), without introducing any new matter.  See 35 U.S.C. § 132(a).
If, however, the inventor or joint inventor is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s), material(s), or act(s) and clearly links them to the function(s) so that one of ordinary skill in the art would recognize what structure(s), material(s), or act(s) perform the claimed function(s), the inventor or joint inventor should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure(s), material(s), or act(s) for performing the claimed function(s) and clearly links or associates the structure(s), material(s), or act(s) to the claimed function(s), without introducing any new matter.  See 35 U.S.C. § 132(a); or 
Stating on the record what the corresponding structure(s), material(s), or act(s) that are implicitly or inherently set forth in the written description of the specification, perform the claimed function(s).
For more information, see 37 C.F.R. § 1.75(d) and M.P.E.P. §§ 608.01(o) and 2181.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraph(s) of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 41 to 47, 51, and 59 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Wakatsuki (U.S. Pat. Appl. Pub. No. 2011/0118143).
Regarding claim 41, Wakatsuki teaches a disease model comprising a bioreactor that comprises a device having a well with a bottom configured for growing a diseased tissue from cells seeded in the well; and at least two elastic sensing elements disposed across the well such that there is a gap between the sensing elements and the bottom of the well with the sensing elements configured to permit attachment of the diseased tissue while suspending the diseased tissue above the bottom of the well, and deform in response to the contractile force exerted on the sensing elements by the disease tissue thus simulating a physiological environment that is native to the diseased tissue and/or permitting measurement of the contractile force; and the diseased tissue grown in the bioreactor.  Wakatsuki at paragraphs [0004], [0029], and [0042]; claim 7; and Figures 1b and 2a.
Regarding claim 42, Wakatsuki teaches that the disease tissue is induced by contacting a healthy tissue with an agent that can cause cellular damage.  Wakatsuki at paragraphs [0005], [0017] to [0019].
Regarding claim 43, the contents of a claimed apparatus depend on its intended use, which in turn does not patentably distinguish it from the prior art.  M.P.E.P. § 2114.
Regarding claim 44, Wakatsuki teaches multiple sensing elements per well.  Wakatsuki at Figure 2C.
Regarding claims 45 and 46, Wakatsuki teaches a multi-well plate of between 2 and 1000 wells.  Wakatsuki at paragraph [0037].
Regarding claims 47 and 51, Wakatsuki teaches that the sensing element comprises a polymer such as polypropylene.  Wakatsuki at paragraph [0027].
Regarding claim 59, Wakatsuki teaches that the cells are seeded in a hydrogel that comprises collagen.  Wakatsuki at paragraph [0038].
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 48, 49, and 52 to 57 are rejected under 35 U.S.C. § 103 as being unpatentable over Wakatsuki (U.S. Pat. Appl. Pub. No. 2011/0118143), as applied to claims 41 to 47, 51, and 59 supra.
Regarding claims 48, 49, and 52 to 55, absent evidence of the criticality of a specific polymer or shape, the simple substitution of one known polymer with this or that characteristic or shape for another would have been prima facie obvious to one of ordinary skill in the art.  M.P.E.P. § 2141.
Regarding claim 56 and 57, the configuration of the well and the orientation of the sensing elements are merely design choices that would have been prima facie obvious to one of ordinary skill in the art depending on the desired shape and use of the apparatus.
Claim 50 is rejected under 35 U.S.C. § 103 as being unpatentable over Wakatsuki (U.S. Pat. Appl. Pub. No. 2011/0118143), as applied to claims 41 to 47, 51, and 59 supra, in view of Cheng (“Three Dimensional Polymer Scaffolds for High Throughput Cell-Based Systems”, Ph.D. thesis, University of Georgia, Athens, Ga. (2008)), cited in the IDS filed on 19 February 2019.
Regarding claim 50, Wakatsuki does not teach that the sensing elements comprise a polymer that is doped with a nanostructure.  However, Cheng teaches that nano-topographies are used to increase the affinity of cells to a surface and that incorporation of nanostructures on tissue engineering scaffolds provide surfaces that mimic the natural topography of extracellular matrix.  Cheng also teaches that various techniques can be employed to fabricate nanostructures on synthetic polymers, including electrospinning, phase separation, self-assembly, photo-immobilization, electron beam irradiated polymer grafting, and particulate leaching.  Finally, Cheng teaches a process of incorporating 3D synthetic polymer scaffolds in multi-well plates in a precise manner that supports formation of 3D cell cultures with the nano-topographies found to affect cell morphology, cytoskeleton cell alignment, cell-matrix interactions, and cell activities and functions.  Cheng at pages 25 to 30 and 75.  It would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Wakatsuki with that of Cheng because as explained supra Cheng teaches that nanostructures make a tissue engineering scaffold resemble more closely the surface encountered by cells in vivo.
Claim 58 is rejected under 35 U.S.C. § 103 as being unpatentable over Wakatsuki (U.S. Pat. Appl. Pub. No. 2011/0118143), as applied to claims 41 to 47, 51, and 59 supra, in view of Chen et al. (WO 2019/056019), cited in the IDS filed on 19 February 2019.
Regarding claim 58, Wakatsuki does not teach that the bioreactor comprises electrodes configured to create an electrical current across the well of the bioreactor.  However, Chen et al. teach a bioreactor with wells for the generation of microtissues, the bioreactor comprising electrodes.  Chen et al. at page 7, line 24 to page 8, line 2.  It would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Wakatsuki to include electrodes as taught by Chen et al. in order to stimulate the microtissues.  Chen et al. at page 22, lines 7 to 24.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799